710 S.E.2d 24 (2011)
MLC AUTOMOTIVE, et al.
v.
TOWN OF SOUTHERN PINES, et al.
No. 511P10-1.
Supreme Court of North Carolina.
June 15, 2011.
Susan K. Burkhart, Raleigh, for Town of Southern Pines, et al.
Robin Tatum Currin, Raleigh, for MLC Automotive, LLC, et al.
Cecil W. Harrison, Jr., Raleigh, for MLC Automotive, LLC, et al.
The following order has been entered on the motion filed on the 10th of May 2011 by Plaintiffs to Supplement Motion to Amend Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 15th of June 2011."